      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 1 of 34



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
     C. SALVATORE D’ALESSIO, JR.
 3   Acting Director
     MARY HAMPTON MASON
 4   (New York Bar No. 2255198)
     Senior Trial Counsel
 5   PAUL QUAST
     (Colorado Bar No. 49154)
 6   Trial Attorney
     Constitutional & Specialized Tort Litigation
 7   Torts Branch, Civil Division
     Department of Justice
 8   Box 7146 Washington, DC 20044
     Email: paul.c.quast@usdoj.gov
 9   Telephone: (202) 616-4150
10   Attorneys for Defendants
11
                           IN THE UNITED STATES DISTRICT COURT
12
                                 FOR THE DISTRICT OF ARIZONA
13
                                                     No. CV-19-00481-TUC-JAS
14     A.I.I.L., et al.,
15                         Plaintiffs,
                                                     REPLY IN SUPPORT OF
16     v.                                             MOTION TO DISMISS
17     Jefferson Beauregard Sessions, III, et al.,
18                         Defendants.
19
20
21
22
23
24
25
26
27
28
       Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 2 of 34



 1                                                   TABLE OF CONTENTS
 2   I. PLAINTIFFS’ REQUEST THAT THE COURT PERMIT PERSONAL JURISDICTION
        OVER FEDERAL POLICYMAKERS SUED IN THEIR PERSONAL CAPACITIES IS
 3
        WHOLLY CONTRARY TO LAW .......................................................................................... 1
 4        A. Federal Oversight and Policymaking Do Not Constitute “Purposeful Direction”... 2
 5        B. Plaintiffs’ New and Limited Travel-Related Allegations Do Not Establish Personal
             Jurisdiction Over Any Defendant ............................................................................. 5
 6
          C. Plaintiffs’ Newly Alleged “Agency” and “Conspiracy” Theories Do Not Establish
 7           Personal Jurisdiction Over Any Defendant .............................................................. 7
 8
 9   II. THIS COURT SHOULD REJECT PLAINTIFFS’ INVITATION TO CREATE AN ENTIRE
         NEW CLASS OF BIVENS LITIGATION.............................................................................. 10
10        A. The Context in which Plaintiffs’ Allegations Arise Is New .................................. 10
11        B. “Alternative, Existing Processes” Are Available ................................................... 11
12        C. Other Special Factors Counsel Hesitation .............................................................. 15
13          1. The “Conduct” Plaintiffs Challenge is the Creation of Policy ........................... 15
14          2. Congressional Action in this Arena Counsels Hesitation.................................... 17
            3. Plaintiffs’ Claims Implicate National and Border Security ................................ 18
15
            4. Plaintiffs Challenge Prosecutorial Policy ........................................................... 20
16
            5. Expanding Bivens Here Would be Unworkable .................................................. 20
17
18   III. DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY FOR ALL
          CONSTITUTIONAL AND FEDERAL STATUTORY CLAIMS ........................................ 21
19
          A. Plaintiffs Do Not Allege A Clearly Established Constitutional Violation............. 21
20
          B. Plaintiffs Do Not Allege A Clearly Established Statutory Violation..................... 23
21
22   IV. PLAINTIFFS’ CHALLENGE TO PROSECUTORIAL POLICYMAKING IS BARRED BY
         ABSOLUTE IMMUNITY ...................................................................................................... 30
23
24   CONCLUSION ............................................................................................................................. 30
25
26
27
28



                                                                         ii
          Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 3 of 34



 1
              Defendants have advanced multiple grounds for dismissing this unprecedented
 2
     attempt to sue high-ranking federal officials personally for alleged constitutional violations
 3
     stemming from national immigration policy. Plaintiffs respond by asking the Court to
 4
     create a new species of Bivens litigation, with the effect of permitting personal-capacity
 5
     suits against policymakers across the country. Such a decision would have profound policy
 6
     implications appropriately addressed, if at all, by Congress. As explained in Defendants’
 7
     motion and below, all of Plaintiffs’ claims should be dismissed with prejudice.
 8
     I.       PLAINTIFFS’ REQUEST THAT THE COURT PERMIT PERSONAL
 9            JURISDICTION OVER FEDERAL POLICYMAKERS SUED IN THEIR
              PERSONAL CAPACITIES IS WHOLLY CONTRARY TO LAW
10
              As Defendants’ opening brief (“MTD”) shows, the Complaint does not satisfy
11
     Plaintiffs’ burden of establishing personal jurisdiction over any of the fifteen Defendants.
12
     See MTD at 15–21. In the Opposition (“Opp.”), Plaintiffs do not dispute – nor could they
13
     – that the Complaint’s many allegations about Plaintiffs’ own contacts with Arizona have
14
     no bearing on the jurisdictional analysis. Opp. at 10; see MTD at 18–19. Plaintiffs instead
15
     claim that Defendants’ high-level government positions and responsibilities trigger
16
     personal jurisdiction in one of three ways – two of which Plaintiffs never raised in the
17
     Complaint. Opp. at 8–16. First, Plaintiffs argue, Defendants’ alleged policymaking
18
     activities and supervisory authority in the federal immigration arena amount to “purposeful
19
     direction” within the meaning of the specific jurisdiction test, despite the substantial body
20
     of caselaw uniformly rejecting such a conclusion. Id. at 8–13; see MTD at 19–21. 1 Second,
21
     Plaintiffs improperly make new allegations in the Opposition that some alleged Arizona
22
     travel by three Defendants demonstrates “purposeful direction” allowing specific
23
     jurisdiction. Opp. at 10. Third, Plaintiffs make new allegations that some unidentified
24
     Defendants have broad supervisory authority over unidentified employees in Arizona
25
     (relatedly advancing an unrecognized theory of “conspiracy jurisdiction”), and those
26
27
     1
28    Plaintiffs do not suggest that general jurisdiction applies, Opp. at 9 n.5, and it does not,
     MTD at 16–17.

                                                   1
         Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 4 of 34




 1   employees’ forum contacts should count as Defendants’ own. Id. at 14–16. Plaintiffs are
 2   wrong on all counts and have not carried their burden of establishing personal jurisdiction
 3   over any Defendant. See MTD at 15–17 (describing burden); Fed. R. Civ. P. 12(b)(2).
 4           A. Federal Oversight and Policymaking Do Not Constitute “Purposeful
                Direction”
 5
             Plaintiffs’ first argument fails because the Opposition does not – and cannot –
 6
     explain away the voluminous case law precluding specific jurisdiction based on the
 7
     allegations of the Complaint. See MTD at 19–21 (and citations therein). In the Complaint,
 8
     Plaintiffs characterize Defendants’ alleged jurisdictional contacts as either planning (from
 9
     Washington, D.C.) family separations and detentions in Arizona and other states, or
10
     ordering line-level agency employees to separate families in Arizona and elsewhere. See
11
     id. at 19 (discussing Complaint’s allegations involving Defendants); Opp. at 10–11
12
     (describing jurisdictional allegations as pleading that twelve Defendants allegedly
13
     participated in meetings/discussions and other planning in 2017 or 2018 and eight
14
     Defendants allegedly directed “John/Jane Doe” line-level agents or “CBP and ICE” to
15
     separate families). As Defendants’ motion makes clear, neither these alleged policymaking
16
     activities nor Defendants’ ultimate authority over unknown subordinates constitute
17
     “minimum contacts” under a “purposeful direction” theory or any other. See MTD at 19–
18
     21. Plaintiffs do not directly dispute this, but instead half-heartedly attempt to distinguish
19
     some (not all) of Defendants’ cases in one of two ways, then cite four additional cases they
20
     claim support their position but actually do not. Opp. at 9–13.
21
             First, Plaintiffs say, “Defendants were personally involved in the details of the
22
     challenged activities” here, id. at 12–13, while in Yellowbear, Claasen, Wag-Aero, and
23
     Perez, 2 “plaintiffs failed to allege that defendants actively participated in or directed the
24
     challenged conduct,” Opp. at 13. Plaintiffs appear to confuse the two types of jurisdictional
25
26   2
      Yellowbear v. Ashe, 612 F. App’x 918, 921 (10th Cir. 2015), Claasen v. Brown, No. Civ.
27   A. 94-1018-GK, 1996 WL 79490, at *2 (D.D.C. Feb. 16, 1996), Wag-Aero, Inc. v. United
     States, 837 F. Supp. 1479, 1484-85 (E.D. Wis. 1993)), and Perez v. United States, No.
28   13CV1417-WQH-BGS, 2014 WL 4385473, at *7–9 (S.D. Cal. Sept. 3, 2014).

                                                   2
         Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 5 of 34




 1   “contacts” they claim. Defendants do not disagree that federal policymakers may oversee
 2   federal policy within their purview; by definition, such officials participate in making and
 3   advancing public policy as part of their duties. But Yellowbear, Claasen, Wag-Aero, and
 4   Perez all reject Plaintiffs’ other proposed ground for personal jurisdiction, Opp. at 10–11;
 5   MTD at 19 n.10. – that is, some Defendants’ alleged status as the “ultimate supervisor[ ]
 6   of federal agents operating in” Arizona, Wag-Aero, 837 F. Supp. at 1485 – and make clear
 7   this type of “broad supervisory authority” does not suffice, Yellowbear, 612 F. App’x at
 8   921; see Perez, 2014 WL 4385473, at *8; Claasen, 1996 WL 79490, at *2. Thus, the four
 9   cases hardly undermine Defendants’ position, but in fact support it. Id.; see also Stone v.
10   Derosa, No. CV 07-0680-PHX-PGR (CRP), 2009 WL 798930, at *1 (D. Ariz. Mar. 25,
11   2009) (no personal jurisdiction over head of Bureau of Prisons (“BOP”), even though “a
12   BOP policy [was] a critical issue in [the] case”).
13           Second, Plaintiffs say, “nearly all of Defendants’ cases involved promulgation of
14   nationwide policies that were not targeted at any particular part of the country,” while here,
15   “Defendants targeted only Arizona and three other southern border states.” Opp. at 12
16   (emphasis original). Plaintiffs cite no law supporting their “what-state-does-the-federal-
17   policy-target?” rule for personal jurisdiction over high-ranking officials, because there is
18   none. As Defendants’ cases show, it is the nature of the high-level conduct alleged – not
19   whether it seems to impact some states “more” than others (whatever that might mean 3) –
20   that drives the jurisdictional analysis. See MTD at 19–21. In Perez, for example, plaintiffs
21   challenged a federal “Rocking Policy” governing agents “along the southern border” of the
22   United States. 2014 WL 4385473, at *8. The court found plaintiffs failed to satisfy “the
23   purposeful direction test” for officials who allegedly approved the policy, because their
24   “supervisory responsibilities and alleged implementation” did not suffice – regardless of
25
     3
       Here, for instance, Plaintiffs in part challenge policymaking directed toward all federal
26
     prosecutors in the United States, not just the “border” states. See MTD at 15 (providing
27   link to April 6, 2018, Zero-Tolerance Memorandum, which in turn references April 11,
     2017, “Renewed Commitment to Criminal Immigration Enforcement” memorandum to all
28   federal prosecutors).

                                                   3
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 6 of 34




 1   the policy’s “targeted” focus toward “border” states, including California. Id. Other cases
 2   Defendants cited likewise resolved the jurisdictional question without examining whether
 3   a challenged policy “targeted” particular states or not. See, e.g., Munns v. Clinton, 822 F.
 4   Supp. 2d 1048, 1078 (E.D. Cal. 2011) (deciding personal jurisdiction without assessing
 5   states potentially “targeted” by policies and rejecting effects-based analysis); Rank v.
 6   Hamm, No. 204-0997, 2007 WL 894565, at *11–13 (S.D.W. Va. Mar. 21, 2007) (rejecting
 7   plaintiffs’ Calder “effects test” argument and noting difficulty in ascertaining what states
 8   federal policy might implicate). Again, the contours of the alleged official conduct – not
 9   whether it appeared “geographically specific” to the forum state, Opp. at 13 – determined
10   the jurisdictional outcome. The recent decision in K.O. v. Sessions, a personal-capacity
11   lawsuit similar to this one, is instructive. No. CV 18-40149-TSH, 2020 WL 533461, at *2–
12   8 (D. Mass. Feb. 3, 2020). There, the court followed the usual rule that high-level policy
13   planning and oversight connects the acting official to the location of such activity, not to
14   the area of the country it supposedly affects the most. Id. at *8 (dismissing for lack of
15   personal jurisdiction and transferring case to D.C. federal court “where venue would be
16   proper, and the defendants would be subject to personal jurisdiction”).
17          Finally, Plaintiffs claim the “Ninth Circuit has repeatedly held that officials’
18   personal involvement in geographically specific directives constitutes purposeful
19   direction.” Opp. at 13 & id. n.10 (citing three Ninth Circuit cases and one District of
20   Wisconsin case) (emphasis added). Plaintiffs misrepresent what the four cases say. In all
21   of them, defendants were line-level or local government employees (not federal
22   “officials”), accused of particular, direct actions (not issuing federal “directives”) toward
23   the complaining party. Ibrahim v. DHS, 538 F.3d 1250, 1258–59 (9th Cir. 2008); Soler v.
24   Cty. of San Diego, 762 F. App’x 383, 385–86 (9th Cir. 2019); Ziegler v. Indian River Cty.,
25   64 F.3d 470, 474–76 (9th Cir. 1995); Maney v. Ratcliff, 399 F. Supp. 760, 768–69 (E.D.
26   Wis. 1975). Defendants here are fifteen Cabinet heads, Senate-confirmed appointees, and
27   high-ranking executive officers, sued for alleged action in planning and implementing
28   national immigration and prosecutorial policy or broadly “supervising” their chain-of-


                                                  4
         Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 7 of 34




 1   command from Washington, D.C. Plaintiffs’ cases have nothing to do with personal
 2   jurisdiction in this scenario and cannot negate the wealth of legal authority Defendants cite.
 3   MTD at 19–21. 4
 4        B. Plaintiffs’ New and Limited Travel-Related Allegations Do Not Establish
             Personal Jurisdiction Over Any Defendant
 5
             In their second argument, Plaintiffs allege for the first time that “[m]ultiple
 6
     Defendants, including Sessions and Nielsen, traveled to Arizona in connection with these
 7
     matters” and thereby “directed his or her activities toward Arizona” for purposes of specific
 8
     jurisdiction. Opp. at 10. According to Plaintiffs, this travel “was well-covered in the press,”
 9
     as reflected by three YouTube videos they cite. Id. at 10 n.6. To begin with, however, the
10
     Complaint alleges nothing at all about any Defendant visiting Arizona at any time. See
11
     generally Compl. It is axiomatic that Plaintiffs cannot augment their pleading through an
12
     opposition brief. 5 For this reason alone, the Court should not consider Plaintiffs’ belated
13
     statements about three Defendants’ alleged Arizona travel.
14
             Furthermore, even if the Court did so, Plaintiffs’ proposed new allegations do not
15
     remedy the personal jurisdiction problem anyway. Even assuming Defendants Sessions,
16
     4
17     Because Plaintiffs’ policy/oversight allegations do not show “purposeful direction,”
     Plaintiffs necessarily have not shown “relatedness” either. Defendants made a similar point
18   in their motion, MTD at 21 n.13, and therefore did not fail to “contest the second prong”
19   of the specific jurisdiction test, as Plaintiffs inaccurately state, Opp. at 9; see Boschetto v.
     Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008) (if plaintiff “fails at the first step” of specific
20   jurisdiction, “jurisdictional inquiry ends and the case must be dismissed”). Defendants
21   address the third prong of the test infra p. 8 n.8.
     5
22     In re Countrywide Fin. Corp. Mortg.-Backed Sec. Litig., 934 F. Supp. 2d 1219, 1237 &
     n.23 (C.D. Cal. 2013) (where plaintiff’s jurisdictional-contacts allegation appears for “[t]he
23   first time . . . in . . . [o]pposition” to a motion to dismiss, court “will not consider that
     allegation”), citing Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 (9th Cir. 1998);
24
     Horne v. U.S. Dep’t of Educ., No. CV-08-1141-PHX-MHM, 2009 WL 775432, at *5 (D.
25   Ariz. Mar. 23, 2009) (plaintiffs cannot “amend their Complaint by making new allegations
     in an opposition” to a motion to dismiss); see Boschetto, 539 F.3d at 1015 (in deciding
26
     personal jurisdiction without an evidentiary hearing, “this court only inquires into whether
27   the plaintiff’s pleadings and affidavits make a prima facie showing of personal
     jurisdiction”) (citation, internal quotation marks, and alterations omitted).
28


                                                    5
         Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 8 of 34




 1   Nielsen, and McAleenan made trips to Arizona as may be depicted in the videos, 6 and even
 2   assuming such travel amounted to “purposeful direction” under the first prong of the
 3   specific jurisdiction test (which Defendants do not concede), Plaintiffs have alleged no
 4   facts suggesting this travel meets the second prong. Plaintiffs have not asserted, in other
 5   words, that the three trips were “the but-for cause” of their claims, nor could they. Opp. at
 6   10; see Terracom, 49 F.3d at 561 (“The second prong of the specific jurisdiction test is met
 7   if ‘but for’ the contacts between the defendant and the forum state, the cause of action
 8   would not have arisen.”). None of the claims in the lawsuit depends on Defendants Nielsen,
 9   Sessions, McAleenan, or any other Defendant visiting Arizona, because again, Plaintiffs
10   challenge policymaking and oversight activity that occurred in Washington, D.C. MTD at
11   19 (discussing allegations involving Defendants). Plaintiffs’ claims would be the same with
12   or without the referenced trips or other similar ones. Id.; Opp. at 10; see, e.g., ScaleMP,
13   Inc. v. TidalScale, Inc., Case No. 18-cv-04716-EDL, 2019 WL 7877939, at *11 n.7 (N.D.
14   Cal. Mar. 6, 2019) (no personal jurisdiction in California, despite defendant’s travel there;
15   those “contacts with the forum state are irrelevant,” because plaintiff “has not alleged that
16   [defendant] engaged in any tortious conduct during those contacts”). Since the three
17   Defendants’ alleged travel did not give rise to Plaintiffs’ claims, such “contacts” cannot
18
     6
       Defense counsel has watched but in no way verified the authenticity, accuracy, or
19   relevance of the cited videos. And Defendants dispute that the Court may take “judicial
20   notice of these publicly broadcast appearances,” Opp. at 10 n.6, given that judicial notice
     extends only to “[f]acts . . . generally known within the trial court’s territorial jurisdiction,”
21   or which “can be accurately and readily determined from sources whose accuracy cannot
22   reasonably be questioned,” Fed. R. Evid. 201. Plaintiffs do not explain what “facts” they
     seek to establish through judicial notice, nor are any such facts apparent, apart from
23   (possibly) the existence of the three videos on the Internet. As for Plaintiffs’ assertion that
     “jurisdictional discovery would confirm these visits and others by Defendants to Arizona,”
24
     Opp. at 10 n.6, courts do not permit jurisdictional discovery where, as here, plaintiff makes
25   no showing that discovery would aid in establishing jurisdictionally relevant facts.
     Terracom v. Valley Nat. Bank, 49 F.3d 555, 562 (9th Cir. 1995) (affirming denial of
26
     jurisdictional discovery in absence of showing it could overcome jurisdictional defects);
27   see Boschetto, 539 F.3d at 1020 (affirming denial of “request for discovery, which was
     based on little more than a hunch that it might yield jurisdictionally relevant facts”).
28


                                                     6
         Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 9 of 34




 1   justify personal jurisdiction over those Defendants or any other. See, e.g., Eaton v. Davis,
 2   No. Civ. 01-854-AS, 2002 WL 31441217, at *4 (D. Or. Feb. 28, 2002) (no personal
 3   jurisdiction where plaintiff’s “claims would be the same” regardless of defendants’ alleged
 4   interaction with Oregon, and plaintiff thus “failed to establish that ‘but for’ defendants’
 5   [contacts] he would not have his section 1983 claims”). 7
 6           C. Plaintiffs’ Newly Alleged “Agency” and “Conspiracy” Theories Do Not
                Establish Personal Jurisdiction Over Any Defendant
 7
             Plaintiffs next argue that Defendants “also had minimum contacts with Arizona
 8
     through the actions of their in-state agents, which are attributable to Defendants because
 9
     Defendants exercised sufficient ‘control’ over the in-state actors.” Opp. at 14 (citing three
10
     cases). In particular, Plaintiffs say, “Defendants drafted directions and directly ordered
11
     CBP and ICE agents in Arizona to separate immigrant families,” and so “the agents’ actions
12
     in separating families may be attributed to . . . out-of-state Defendants as the requisite
13
     minimum contacts.” Id. Again, Plaintiffs made no such “agency” allegations and pled no
14
     “agency” theory of personal jurisdiction in the Complaint. See generally Compl. The Court
15
     should not consider the new theory now. See supra p. 5.
16
             Even if the Court does so, the assertion that unidentified forum contacts by some
17
     unidentified subordinates in Arizona can be imputed to the fifteen policymakers has no
18
     merit. Opp. at 14. The K.O. court roundly rejected just such an argument against eleven of
19
     the Defendants a few months ago. 2020 WL 533461, at *5 & n.5. In K.O., Plaintiffs
20
     “[sought] to attribute the actions and contacts of unknown agents to their superiors,” but
21
     the court found “[s]uch indirect contacts do not constitute ‘purposeful availment’” by the
22
     high-ranking defendants, regardless of their ultimate authority over the subordinates. Id.
23
24   7
      As discussed supra n.4, Plaintiffs’ assertion that Defendants “do not contest the second
25   prong” of the specific jurisdiction test is wrong. Opp. at 9. In any event, Plaintiffs never
     contended before filing their Opposition that any alleged travel produced jurisdictional
26
     contacts. Thus, Defendants could not have “contest[ed]” the second prong as to those
27   absent allegations until now. Panavision Int’l v. Toeppen, 141 F.3d 1316, 1322 (9th Cir.
     1998) (cited by Plaintiffs) is not to the contrary, as it does nothing more than state the
28   specific jurisdiction test and apply it in a wholly different situation. Opp. at 9.

                                                  7
         Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 10 of 34




 1   (citing Wormley v. United States, 601 F. Supp. 2d 27, 34 (D.D.C. 2009), Claasen, 1996
 2   WL 79490, at *2, and Hill v. Pugh, 75 F. App’x 715, 719 (10th Cir. 2003)). Furthermore,
 3   K.O. said, “[e]ven if the Court were to accept the ‘contacts by implication’ theory espoused
 4   by the Plaintiffs,” it would not apply, “since Plaintiffs have not proffered any evidence
 5   which would link any given John Doe [employee] to a specific agency sufficient to
 6   ‘implicate’ any specific Defendant.” 2020 WL 533461, at *5 n.5. “Instead, Plaintiffs[’]
 7   assertions are based on she[e]r speculation and in[n]uendo.” Id.
 8            So too here. Plaintiffs do not specify in the Complaint or Opposition which “in-state
 9   agents” took what specific action allegedly attributable to which Defendant at what agency
10   when. Opp. at 14. And, Plaintiffs’ vague contention that the “Defendants drafted directions
11   and directly ordered” law enforcement officers to separate families, id., does no more than
12   impermissibly point back to high-level officials’ “broad supervisory authority” as grounds
13   for bringing them into the forum, Yellowbear, 612 F. App’x at 921. Moreover, none of the
14   cases Plaintiffs cite – nor any other to Defendants’ knowledge – remotely endorses the idea
15   that line-level federal employees carrying out day-to-day job duties have an “agency”
16   relationship with their high-level leadership for purposes of jurisdictional contacts. Opp. at
17   14. Indeed, the three cases Plaintiffs reference either involve no agency principles at all
18   (Biliack v. Paul Revere Life Ins. Co., 265 F. Supp. 3d 1003, 1008–1009 (D. Ariz. 2017));
19   identify an agency relationship between a farming company and its labor recruiter with no
20   similarity to the principal-agent scenario Plaintiffs propose here (Ochoa v. J.B. Martin and
21   Sons Farms, Inc., 287 F.3d 1182, 1189–92 (9th Cir. 2002)); or discuss agency under the
22   New York long-arm statute as applied to federal employees with a much closer, more
23   specific relationship than here in a decision pre-dating much of Defendants’ case law (Stadt
24   v. Univ. of Rochester, 921 F. Supp. 1023, 1025–26 (W.D.N.Y. 1996)). Opp. at 14.
25   Plaintiffs’ belatedly raised “‘contacts by implication’ theory” does not discharge Plaintiffs’
26   burden. K.O., 2020 WL 533461, at *5 n.5. 8
27
     8
          Since Plaintiffs have not met their burden on the first two prongs of the specific
28


                                                    8
     Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 11 of 34




 1          Relatedly, Plaintiffs’ unpled claim that the Court may “exercise jurisdiction over
 2   Defendants on the independent ground that they conspired with in-state actors to direct
 3   activities in Arizona” also fails. Opp. at 15–16; see supra p. 5. While Plaintiffs state that
 4   “[m]ultiple appellate and district courts have accepted conspiracy jurisdiction,” the Ninth
 5   Circuit has not. Opp. at 15. Instead, the Ninth Circuit has found “a great deal of doubt
 6   surrounding the legitimacy” of such a theory and observed that the Northern and Southern
 7   Districts of California both rejected it. Chirila v. Conforte, 47 F. App’x 838, 842 (9th Cir.
 8   2002). So has this Court. Stone, 2009 WL 798930, at *3. Beyond that dispositive problem,
 9   Plaintiffs have not alleged any cognizable “conspiracy.” See MTD at 56–59. This also
10   forecloses “conspiracy jurisdiction.” Chirila, 47 F. App’x at 843. At bottom, Plaintiffs have
11
     jurisdiction test, the Court need not reach the “reasonableness” issue. See MTD at 21 n.13;
12   Boschetto, 539 F.3d at 1016 (plaintiff’s failure at the first step ends jurisdictional inquiry
     and requires dismissal). To the extent the Court does consider it, Defendants have “a
13
     compelling case” that exercising personal jurisdiction would be unreasonable under the
14   Ninth Circuit’s seven-factor test. See Dole Food Co. v. Watts, 303 F.3d 1104, 1114 (9th
     Cir. 2002). First, as other parts of the jurisdictional analysis have shown, Defendants did
15   not “purposeful[ly] inject[ ]” themselves into Arizona’s “affairs,” but instead implemented
16   policy objectives that implicated Arizona and many other states. Id.; see Rank, 2007 WL
     894565, at *12–13 (finding in favor of high-level official on reasonableness inquiry).
17   Second, the burden on Defendants of responding to this case in Arizona is significant. Id.
18   Apart from logistical challenges and the financial cost to Defendants and the government,
     there are legal, policy, and practical concerns that weigh against requiring high-level
19   government officials to respond to litigation nationwide simply because they exercise
20   national authority. Taking the third, fourth, fifth, and seventh factors together, although
     Arizona may have an interest in adjudicating the lawsuit, the District of Columbia does as
21   well. Id. Not only were most Defendants based in the Washington, D.C., area at the time
22   of the challenged events, multiple other lawsuits arising out of similar family separation
     issues have proceeded or remain pending there. See, e.g., Jacinto-Castanon de Nolasco v.
23   U.S. ICE, 319 F. Supp. 3d 491 (D.D.C. 2018); K.O. v. Sessions, NO. 1:20-cv-00309-RC
     (D.D.C). Turning to the sixth factor, the forum’s importance to Plaintiffs, their argument
24
     that Defendants “cannot suggest[ ] an alternate forum at this point where all Defendants,
25   including John/Jane Doe Defendants acting in Arizona, would clearly be subject to
     jurisdiction, thus favoring Plaintiffs’ forum choice,” is misplaced. Opp. at 15 n.11. Again,
26
     K.O. is proceeding in D.C. against eleven Defendants after transfer from Massachusetts for
27   lack of personal jurisdiction. As for the unidentified “John/Jane Doe Defendants,” they are
     not parties to the lawsuit, and Plaintiffs’ allegations against them do not resemble those
28   against high-ranking policymakers anyway. See MTD at 18 n.9.

                                                   9
         Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 12 of 34




 1   no legally tenable ground for establishing personal jurisdiction over any Defendant, and
 2   the case should be dismissed under Rule 12(b)(2).
 3       II.      THIS COURT SHOULD REJECT PLAINTIFFS’ INVITATION TO
                  CREATE AN ENTIRE NEW CLASS OF BIVENS LITIGATION
 4
               A. The Context in which Plaintiffs’ Allegations Arise Is New
 5
                  “[I]t is glaringly obvious” that all of Plaintiffs’ purported Bivens claims “involve a
 6
     new context, i.e., one that is meaningfully different.” Hernandez v. Mesa, 140 S. Ct. 735,
 7
     743 (2020); see MTD at 22–24. “[E]ven a modest extension is still an extension,” Ziglar v.
 8
     Abbasi, 137 S. Ct. 1843, 1864 (2017), and the Supreme Court’s “understanding of a ‘new
 9
     context’ is broad.” Hernandez, 140 S. Ct. at 743. Plaintiffs baldly assert that their claims
10
     fall within “core” Bivens territory because they involve the same amendments as Bivens v.
11
     Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), Davis v.
12
     Passman, 442 U.S. 228 (1979), and Carlson v. Green, 446 U.S. 14 (1980). Opp. at 17. But
13
     that fact adds nothing to the new context inquiry, and the Supreme Court has explicitly
14
     rejected such a superficial analysis. See Hernandez, 140 S. Ct. at 743 (“A claim may arise
15
     in a new context even if it is based on the same constitutional provision as a claim in a case
16
     in which a damages remedy was previously recognized.”). Instead, the Supreme Court has
17
     given a non-exclusive list of differences that can render a context new – all of which are
18
     present here. Abbasi, 137 S. Ct. at 1860, MTD at 22–24.
19
                  Plaintiffs’ caselaw adds no more. Opp. at 18–19. Even assuming (incorrectly) that
20
     the Fourth Amendment decisions cited by Plaintiffs were relevant to the new context
21
     analysis, Abbasi, 137 S. Ct. at 1859 (only Bivens, Davis, and Carlson are relevant), 9 none
22
     of those cases involves the number and degree of differences this case presents. Plaintiffs’
23
     Fifth and Eighth Amendment cases do not involve the same rights at issue here and cannot
24
     be compared to the damages remedy Plaintiffs seek against high-level government officials
25
26
     9
27    Accord Smith v. Shartle, No. CV-18-00323-TUC-RCC, 2019 WL 5653444, at *3 (D.
     Ariz. Oct. 31, 2019) (“It is immaterial whether this Court, the Ninth Circuit Court of
28   Appeals, or other district and appellate courts have recognized a particular Bivens claim.”).

                                                        10
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 13 of 34




 1   for creating national immigration policy. And although Plaintiffs argue that the
 2   immigration and criminal contexts at issue here are not new, the only post-Abbasi case
 3   cited in support of that proposition, Lanuza v. Love, 899 F.3d 1019 (9th Cir. 2018), says
 4   the exact opposite. Id. at 1028 (holding that it is “ineluctable” that a claim in the
 5   immigration and prosecution context is “new”). 10
 6            Underlying Plaintiffs’ arguments is the notion that this context is not new because
 7   they allege unconstitutional conduct. See, e.g., Opp. at 20 (arguing that their allegations of
 8   unconstitutional conduct fall outside of any “statutory or legal mandate,” just as Bivens,
 9   Davis, and Carlson did); id. at 21 (challenging unconstitutional conduct cannot be
10   “disruptive”). But every potential Bivens claim involves allegations of unconstitutional
11   conduct – that cannot be what makes a context “new.” Plaintiffs’ other arguments ask this
12   Court to ignore the kinds of meaningful differences identified in Abbasi, or interpret those
13   listed differences to render them meaningless. See, e.g., id. (arguing that Defendants’ ranks
14   do not matter because Bivens has been applied to “high-level officials” before); id. (arguing
15   that creating a remedy here would be “particularly noninvasive” because Plaintiffs
16   successfully used an alternative process to gain relief). This case “easily” presents a new
17   context, Abbasi, 137 S. Ct. at 1865, and Plaintiffs’ suggestions to the contrary are meritless.
18         B. “Alternative, Existing Processes” Are Available
19            In their opening brief, Defendants demonstrated that Plaintiffs have other potential
20   avenues to address the alleged constitutional concerns raised, and these processes are
21   sufficient to preclude a new Bivens remedy. MTD at 24–27. Those alternatives include
22   pursuing official capacity injunctive, APA, and/or habeas relief; suit under state tort law;
23   and/or a suit under the Federal Tort Claims Act (“FTCA”). Id. 11 In response, Plaintiffs
24
25   10
          The other cases cited do not engage in new context or Bivens analyses. Opp. at 19–20.
26   11
       See Unknown Parties v. Nielsen, No. CV-15-00250-TUC-DCB, 2020 WL 813774, at
27   *22 (D. Ariz. Feb. 19, 2020) (ordering CBP to provide certain detainees with certain
     conditions and a medical assessment); Opp. at 40 (admitting that Unknown Parties v.
28   Nielsen overlaps substantially with their claims).

                                                   11
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 14 of 34




 1   argue none of these avenues is “adequate” because they do not “compensate them for their
 2   past injuries and hold governmental wrongdoers accountable” as an individual damages
 3   action would. Opp. at 22 (citing Minneci v. Pollard, 565 U.S. 118, 130 (2012)). Plaintiffs’
 4   argument misapprehends Minneci specifically and Bivens jurisprudence in general.
 5          As an initial matter, Plaintiffs’ use of the term “adequate alternative remedies,” Opp.
 6   at 24, and their proffered standard for measuring the sufficiency of an “alternative, existing
 7   process” misstate the legal inquiry in several important respects. Wilkie v. Robbins, 551
 8   U.S. 537, 550 (2007) (emphasis added). The correct inquiry focuses on the existence of a
 9   process or “avenue” for relief, not the availability of a particular remedy to a particular
10   individual (or even class of individuals). See Corr. Servs. Corp. v. Malesko, 534 U.S. 61,
11   69 (2001) (“So long as the plaintiff ha[s] an avenue for some redress, bedrock principles
12   of separation of powers foreclose[ ] judicial imposition of a new substantive liability.”).
13   Central to Plaintiffs’ argument is the notion that the processes available to them are
14   insufficient because they do not “hold[] to account federal officers” or provide damages
15   for past harms. Opp. at 22, 24. But it is black letter law, abundant in the immigration
16   context, that alternative processes need not “punish” officers or offer monetary relief at
17   all. 12 Even in situations where a plaintiff has no possibility of relief, courts still refrain from
18   implying a remedy if other special factors are present. United States v. Stanley, 483 U.S.
19   669, 683 (1987) (“[I]t is irrelevant to a ‘special factors’ analysis whether the laws currently
20   on the books afford . . . an ‘adequate’ federal remedy.”). 13
21
     12
       See Abbasi, 137 S. Ct. at 1865 (“alternative remedies available” could include “a writ of
22   habeas corpus,” an “injunction requiring the warden to bring his prison into compliance,”
23   or “some other form of equitable relief”); De La Paz v. Coy, 786 F.3d 367, 377 (5th Cir.
     2015) (“The absence of monetary damages in the alternative remedial scheme is not ipso
24   facto a basis for a Bivens claim.”); see also Schweiker v. Chilicky, 487 U.S. 412, 428 (1988)
25   (“agree[ing] that suffering months of delay in receiving the income on which one has
     depended for the very necessities of life cannot be fully remedied by the ‘belated restoration
26   of back benefits,’” but declining to create Bivens remedy where Congress did not).
     13
27     Plaintiffs’ reliance on Rodriguez v. Swartz, 899 F.3d 719 (9th Cir. 2018), is misplaced.
     See Opp. 23–24. After Hernandez, but before Plaintiffs’ filing, the Supreme Court vacated
28


                                                     12
     Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 15 of 34




 1          Indeed, the Supreme Court does not require that available processes provide similar
 2   compensation, or backwards looking relief, particularly where those processes are created
 3   at the federal level. See, e.g., Bush v. Lucas, 462 U.S. 367, 388 (1983) (declining to create
 4   Bivens action even where existing federal processes “do not provide complete relief”).
 5   Plaintiffs urge this Court to follow a standard purportedly set out in Minneci, 565 U.S. at
 6   130. But Minneci does not state any standard for considering alternative federal avenues
 7   or processes. Minneci was considering an alternative state-law tort regime against a private
 8   actor (which, of course, could not provide injunctive or forward-looking relief against the
 9   government and would not implicate the separation-of-powers concerns animating
10   Abbasi). And in Minneci, the Court held that state tort law’s deterrence and compensation
11   against employees of a private BOP contractor were sufficient (not required) to deny a
12   Bivens remedy. 565 U.S. at 130. Its analysis is inapplicable to alternative federal avenues
13   against the federal government. Indeed, Plaintiffs make much of the availability of these
14   federal avenues to address government conduct elsewhere in their brief, Opp. at 21, 35–36,
15   when urging that a judicially-created damages remedy would not be “intrusive” or that the
16   law was clearly established, but ask this Court to ignore those avenues when considering
17   whether to imply a backwards looking non-statutory damages remedy.
18          Lanuza adds nothing to Plaintiffs’ argument. 899 F.3d at 1032. There, the defendant
19   allegedly “criminally obstructed” plaintiff’s access to the relevant processes. Id. (“Love’s
20   submission of the forged I-826 form completely barred Lanuza from using the INA’s
21   remedial scheme.”). Here, Plaintiffs do not and cannot allege they were obstructed from
22   accessing available processes. MTD at 24–26. In fact, they had federal court review and
23   were successful. Compl. ¶ 75; see also Ms. L., No. 18-cv-428 (S.D. Cal.), Dkt. 82–83.
24   Courts, including the Supreme Court in Abbasi and elsewhere, have found that processes
25   which provide injunctive relief are not only relevant, but “of central importance” to
26
27   and remanded the Ninth Circuit’s decision in Rodriguez. Swartz v. Rodriguez, 140 S. Ct.
     1258 (Mem) (2020); see Rodriguez v. Swartz, No. 15-16410, 2020 WL 1685930, at *1 (9th
28   Cir. Apr. 7, 2020) (remanding to district for proceedings consistent with Hernandez).

                                                  13
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 16 of 34




 1   deciding whether to imply a Bivens remedy. Abbasi, 137 S. Ct. at 1862; see also Malesko,
 2   534 U.S. at 74 (explaining plaintiff was not “in search of a remedy as in Bivens and Davis”
 3   and refusing to imply one in part because plaintiff could seek an injunction); Mirmehdi v.
 4   United States, 689 F.3d 975, 982 (9th Cir. 2012) (“The availability of habeas [in the
 5   immigration context] is another remedy.”).
 6            Plaintiffs would also have this Court ignore the case law holding that APA review
 7   can foreclose Bivens. See, e.g., W. Radio Servs. Co. v. U.S. Forest Serv., 578 F.3d 1116,
 8   1123 (9th Cir. 2009); Miller v. U.S. Dep’t of Agr. Farm Servs. Agency, 143 F.3d 1413,
 9   1416 (11th Cir. 1998); Air Sunshine, Inc. v. Carl, 663 F.3d 27, 37 (1st Cir. 2011); see also
10   Wilkie, 551 U.S. at 553–54, 561 (relying in part on availability of “administrative and
11   judicial review” in deciding not to imply Bivens remedy). Plaintiffs cite no cases to the
12   contrary and attempt to distinguish Western Radio (which is binding) by arguing that they
13   are seeking money damages, whereas those plaintiffs sought injunctive relief. But plaintiffs
14   in Western Radio did seek money damages. 578 F.3d at 1122 (“At the outset, we note that
15   Wilkie itself gave us a strong indication that the APA constitutes an ‘alternative, existing
16   process’ for Western’s damages claims based on agency actions and inactions.”). And, as
17   discussed above, it is black letter law that plaintiffs need not receive money or “complete
18   relief” through the APA or other processes. Id. at 1120; see also Vance v. Rumsfeld, 701
19   F.3d 193, 205 (7th Cir. 2012) (“The normal means to handle defective policies and
20   regulations is a suit under the [APA] or an equivalent statute, not an award of damages
21   against the policy’s author . . . even if that regulation imposes billions of dollars in
22   unjustified costs before being set aside.”). Like Plaintiffs here, the plaintiffs in those cases
23   had an opportunity to end allegedly ongoing violations. There, as here, the ability to
24   challenge alleged unconstitutional conduct (or policy) through official-capacity relief –
25   whatever the avenue – “provided a faster and more direct route to relief than a suit for
26   money damages.” Abbasi, 137 S. Ct. at 1863. That is enough to preclude a Bivens remedy. 14
27
     14
          Plaintiffs argue that the FTCA and state law claims are not alternative processes. Opp.
28


                                                   14
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 17 of 34




 1        C. Other Special Factors Counsel Hesitation
 2           1. The “Conduct” Plaintiffs Challenge is the Creation of Policy
 3           The premise running throughout Plaintiffs’ arguments is that they are challenging
 4   “Defendants’ conduct,” not government policy. Opp. at 25–28. Plaintiffs contend they
 5   cannot be challenging any government policy because administration officials denied the
 6   existence of any “family separation” policy. Id. 15 But as Plaintiffs themselves say, at this
 7   point, the parties are bound by the allegations in the Complaint, and the Complaint alleges
 8   a “pattern, practice, or custom,” Compl. ¶¶ 288, 298, 307, 315, 324, of “widespread family
 9   separations.” Id. ¶ 9. Plaintiffs cannot evade the repeated statements of the Supreme Court
10   precluding Bivens remedies for constitutional challenges to government or agency-wide
11   policy by substituting in the words “pattern, practice, or custom” for “policy.” 16
12           In any event, Plaintiffs’ argument is based on an illusory distinction between
13   Defendants’ “conduct” and government “policy.” Defendants of course are or were high-
14   ranking policymakers. Plaintiffs do not allege that they were separated due to the acts of
15   some lone officer failing to follow the rules. To the contrary, the “conduct” Plaintiffs
16   challenge was the creation (purportedly by Defendants) of the rules themselves – national
17
18   at 23–24. But Defendants have never claimed that the FTCA standing alone is sufficient to
     preclude a Bivens remedy. Rather, as the Supreme Court has noted in the modern era, MTD
19
     at 26, the potential availability of state law or related FTCA remedies should be considered
20   alongside the other factors counselling hesitation, as numerous courts have done. See
     Turkmen v. Ashcroft, No. 02CV2307DLISMG, 2018 WL 4026734, at *10–11 (E.D.N.Y.
21   Aug. 13, 2018) (listing cases and holding that the FTCA provides an alternative process).
22   15
       The fact that officials disclaim the existence of a particular policy does not mean that
23   the government had no policies related to the alleged conduct. The Department of Justice
     had a policy of prosecuting DHS referrals of § 1325(a) violations. Compl. ¶¶ 158–162. Just
24   because that policy allegedly resulted in separating parents referred for prosecution and
25   their children does not mean the government had a “policy” of separating families.
     16
       Plaintiffs’ suggestion that discovery may be needed to determine whether they challenge
26
     policy, Opp. at 26 n.19, is meritless. Defendants take as true Plaintiffs’ non-conclusory
27   factual allegations. No further factual elaboration is needed, or permissible, “[u]ntil th[e]
     threshold immunity question is resolved.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
28


                                                  15
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 18 of 34




 1   immigration and related prosecutorial policy (allegedly to deter immigration from
 2   particular countries). Numerous other facets of the Complaint make it crystal clear that
 3   Plaintiffs are suing over federal policy, regardless of what they now try to label it. Compl.
 4   ¶ 271 (proposing class of “thousands of children”); id. ¶ 145 (alleging plans to separate
 5   families “all along the southern border”); id. ¶¶ 26–37, 39–41 (suing Defendants for their
 6   roles as agency heads, rather than line-level officers); id. ¶¶ 9, 123, 140, 239 (alleging
 7   family separation aimed at deterring entire populations from regions and countries). 17
 8          Labels aside, the underlying claims implicate the exact concerns discussed by the
 9   Supreme Court in Abbasi and F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994), as precluding
10   a non-statutory damages remedy. In Meyer, the Court declined to create a Bivens action
11   against a federal agency because doing so would involve decisions about federal fiscal
12   policy and end-run the government’s sovereign immunity. 510 U.S. at 486. In Abbasi, the
13   Court again declined to create a Bivens action against high-ranking government officials,
14   noting “[e]ven if the action is confined to the conduct of a particular Executive Officer in
15   a discrete instance, these claims would call into question the formulation and
16   implementation of a general policy.” 137 S. Ct. at 1860. Such an inquiry would require
17   “that the discovery and litigation process would either border upon or directly implicate
18   the discussion and deliberations that led to the formation of the policy in question” – an
19   unacceptable result. 18 Abbasi, 137 S. Ct. at 1860–61. Plaintiffs also attempt to distinguish
20   their case from Mejia-Mejia v. U.S. ICE, No. CV 18-1445 (PLF), 2019 WL 4707150
21
     17
        Conversely, if Plaintiffs are not at least alleging that Defendants participated in the
22   creation of some national policy, then they have failed to adequately allege that these
23   Defendants did anything improper, requiring dismissal. See Ashcroft v. Iqbal, 556 U.S.
     662, 676 (2009) (“[A] plaintiff must plead that each Government-official defendant,
24   through the official’s own individual actions, has violated the Constitution.”).
25   18
        Abbasi’s national security considerations do not distinguish it. See Opp. at 26–27. As
     discussed below, Section III.C.3, this case involves national security. But, more
26
     fundamentally, the line of Bivens cases that lead to Abbasi’s “policy” discussion extends
27   far outside the national security context. See Meyer, 510 U.S. at 473–74 (savings and loan
     officer suing banking agency); Malesko, 534 U.S. at 63 (prisoner suing private prison).
28


                                                  16
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 19 of 34




 1   (D.D.C. Sept. 26, 2019), by claiming that they are not challenging “policy.” But Mejia-
 2   Mejia rejected the same argument. Id. at *4. Plaintiffs offer no principled reason why their
 3   claims should not be rejected too. All of the concerns counseling hesitation in creating a
 4   Bivens action against federal policymakers are present here, regardless of how Plaintiffs
 5   recast their claims. 19
 6          2. Congressional Action in this Arena Counsels Hesitation
 7          Plaintiffs argue that this Court should ignore Congress’ extensive activity in the
 8   immigration arena because Congress has not made an “explicit declaration” that it
 9   “intended to bar a Bivens remedy.” Opp. at 28. But no such explicit declaration is needed
10   to counsel hesitation (although it would certainly bar a Bivens extension). It is enough that
11   Congress’ action has been “frequent and intense” and Congress has not created a damages
12   remedy. Abbasi, 137 S. Ct. at 1862 (quoting Schweiker, 487 U.S. at 413).
13          Plaintiffs’ efforts to downplay Congress’ actions do not hold water. Many statutes
14   have been enacted recently in immigration and border enforcement, including laws to
15   address the custody and care of minor children, see MTD at 11–14, 27–31. In fact,
16   Congress passed additional laws in response to the very separations Plaintiffs propose for
17   class-based relief, including laws to address the mental health needs of such children. MTD
18   at 29–30. Congress’ interest in custodial care of minor children and immigration
19   enforcement, including the particular decisions challenged here, has clearly been “frequent
20   and intense.” Schweiker, 487 U.S. at 425–26 (Congressional interest “frequent and intense”
21   where Congress enacted reform legislation on two occasions); see Tun-Cos, 922 F.3d at
22   527 (“Congress’s legislative actions in this area persuasively indicate that Congress did not
23   want a money damages remedy against ICE agents for their allegedly wrongful
24   conduct . . . .”). Although Plaintiffs argue that only congressional activity after the alleged
25   events take place can counsel hesitation, precedent confirms the opposite. See, e.g., Bush,
26   462 U.S. at 381–90 (discussing long history of Congressional action in the area before
27
     19
       Cf. Tun-Cos v. Perrotte, 922 F.3d 514, 527 (4th Cir. 2019) (rejecting similar attempt to
28   recast allegations (by amendment) where purpose was “to avoid this very discussion”).

                                                   17
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 20 of 34




 1   declining to imply a Bivens remedy); Tun-Cos, 922 F.3d at 526 (same). Abbasi does not
 2   support Plaintiffs’ contentions and, in fact, relied on the types of non-legislative
 3   Congressional oversight that Plaintiffs urge this Court to ignore. See Opp. at 29–30;
 4   Abbasi, 137 S. Ct. at 1862 (inspector general report evidenced Congress’ interest). 20 Abbasi
 5   also rejected the same reasoning Plaintiffs now rely on regarding Congressional silence.
 6   Compare 137 S. Ct. at 1862 (“This silence is notable because it is likely that high-level
 7   policies will attract the attention of Congress.”) with Opp. at 30.
 8          3. Plaintiffs’ Claims Implicate National and Border Security
 9          Plaintiffs’ attempt to diminish the national security ramifications of this case runs
10   head on into the Supreme Court’s recent ruling in Hernandez, 140 S. Ct. 735. In
11   Hernandez, the Court refused to extend Bivens to a cross-border shooting case where a
12   line-level Border Patrol agent standing in the United States shot and killed a fifteen-year-
13   old boy playing a game on the Mexican side of the border. 140 S. Ct. at 741. The Court
14   held that one factor counselling hesitation was national security. Rejecting plaintiffs’
15   contrary arguments, the Court explained, “[o]ne of the ways in which the Executive
16   protects this country is by attempting to control the movement of people and goods across
17   the border, and that is a daunting task.” Id. at 746. The charge of protecting the country in
18   this task, including “the responsibility for attempting to prevent the illegal entry of
19   dangerous persons,” “rests primarily with the U.S. Customs and Border Protection
20   Agency.” Id. (citing 6 U.S.C. § 211(c)(5)). 21 “Since regulating the conduct of agents at the
21
22
     20
23     As in Abbasi, “at Congress’ behest” and on their own initiative, Inspectors General of
     multiple departments have compiled reports on the government’s alleged family separation
24   practices. Abbasi, 137 S. Ct. at 1862; see, e.g., Compl. ¶¶ 16, 194; Department of
25   Homeland Security Office of Inspector General, DHS Lacked Technology Needed to
     Successfully Account for Separated Migrant Families, OIG-20-06 (November 2019).
26   21
        For a snapshot of the work CBP does each day to protect the nation, see U.S. Customs
27   and Border Protection, Snapshot: A Summary of CBP Facts and Figures (January 2020)
     https://www.cbp.gov/sites/default/files/assets/documents/2020-Feb/CBP-Snapshot-Feb-
28   2020.pdf; see MTD at 13 n.5 (discussing judicial notice).

                                                  18
     Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 21 of 34




 1   border unquestionably has national security implications, the risk of undermining border
 2   security provides reason to hesitate before extending Bivens into this field.” Id. at 747.
 3          Like the Hernandez plaintiffs, Plaintiffs here characterize the alleged conduct as
 4   “not involv[ing] national security,” but that “misses the point.” 140 S. Ct. at 746; see Opp.
 5   at 31. As in Hernandez, the question here “is not whether national security requires” the
 6   conduct alleged, “but whether the Judiciary should alter the framework established by the
 7   political branches” for choosing when to create a damages remedy. 140 S. Ct. at 746; see
 8   8 U.S.C. § 1103(a)(1) (tasking the Secretary of Homeland Security “with the administration
 9   and enforcement” of the Immigration and Nationality Act (“INA”)). In order for the
10   government to control the admission of persons into the United States and protect “its
11   territorial integrity and national security,” United States v. Kim, 103 F. Supp. 3d 32, 55
12   (D.D.C. 2015), the Executive is constitutionally empowered to stop and detain (“control
13   the movement of”) those who have entered without inspection. Hernandez, 140 S. Ct. at
14   746. That necessarily raises the question of how to detain those individuals and whether to
15   refer offenders for criminal prosecution, sufficiently linking those detention decisions to
16   the Executive’s national security prerogatives to give the courts “reason to pause” before
17   extending a damages remedy Congress did not provide. Id. at 743.
18          Indeed, Plaintiffs’ proposed challenge to Executive policymaking raises
19   substantially more separation-of-powers concerns than the actions of a CBP officer/agent
20   at the border. Enforcing the terms and conditions on which aliens enter the United States
21   at an international border is delegated by the Constitution to the political branches and is a
22   core sovereign function. See U.S. Const. art. I, § 8, cl. 4 (granting Congress the power to
23   “establish an uniform Rule of Naturalization”), cl. 3 (“regulate Commerce with foreign
24   Nations”); U.S. Const. art. VI, § 4 (“The United States shall . . . protect each [state] against
25   Invasion”); see, e.g., Toll v. Moreno, 458 U.S. 1, 10 (1982) (“Federal authority to regulate
26   the status of aliens derives from various sources, including the Federal Government’s
27   power ‘[t]o establish [a] uniform Rule of Naturalization,’ U.S. Const., Art. I, § 8, cl. 4, its
28   power ‘[t]o regulate Commerce with foreign Nations’, id., cl. 3, and its broad authority


                                                   19
     Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 22 of 34




 1   over foreign affairs.”); United States v. Hernandez-Guerrero, 147 F.3d 1075, 1076 (9th
 2   Cir. 1998) (quoting Chae Chan Ping v. United States, 130 U.S. 581, 609 (1889)) (“[F]or
 3   more than a century, it has been universally acknowledged that Congress possesses
 4   authority over immigration policy as ‘an incident of sovereignty.’”). The creation of the
 5   cause of action Plaintiffs seek would stymie, or at least interfere with, the political
 6   branches’ primacy in matters affecting territorial sovereignty and national security.
 7          4. Plaintiffs Challenge Prosecutorial Policy
 8          Plaintiffs say they do not challenge prosecutorial policymaking. Opp. at 32. That
 9   statement is contradicted by the Complaint and, if true, means that many (if not all) of the
10   Defendants have no connection to the alleged separations. In fact, the Complaint alleges
11   that separations occurred because the government allegedly referred the adult Plaintiffs for
12   prosecution. Compl. ¶¶ 160–62. Plaintiffs’ claims thus raise separation-of-powers
13   concerns related to the Executive’s power to enforce the laws. See MTD at 35–36.
14          5. Expanding Bivens Here Would be Unworkable
15          Defendants have explained in detail why the proposed remedy here is unworkable.
16   MTD at 36–38. Plaintiffs attempt to dismiss these arguments in sweeping fashion, Opp. at
17   32–33, but fail to distinguish Defendants’ points and authorities on this issue. Plaintiffs do
18   not dispute that creating a Bivens remedy here would place an incredible burden on federal
19   policymakers, the government, and the judiciary. MTD at 36–37. Instead, they focus on
20   judicial competence, noting that the courts have some experience in claims against high-
21   level state officials that could aid them in crafting a Bivens remedy. Opp. at 32–33 (citing
22   Scheuer v. Rhodes, 416 U.S. 232, 235 (1974) (challenging the deployment of the National
23   Guard on the Kent State campus)). But that is exactly the point. In § 1983 Congress acted;
24   in Bivens it did not. Abbasi, 137 S. Ct. at 1854 (comparing § 1983 and Bivens); see also
25   Stanley, 483 U.S. at 684 (distinguishing between immunity and cause of action inquiries).
26   In any event, Defendants do not argue that the proposed remedy is unworkable simply
27   because they are or were high-ranking federal officials. Defendants discussed the many
28   hazards of extending Bivens here: chilling national policymaking, the broad and diverse


                                                  20
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 23 of 34




 1   scope of government action challenged, the massive number of claims, the enormous
 2   financial stakes, and the difficulty of determining policymakers’ subjective motives. MTD
 3   36–38. 22 And the Supreme Court has not created Bivens remedies in cases where multiple
 4   defendants, subject to different standards and mandates, are sued for a broad-reaching
 5   course of conduct. In fact, the only three Supreme Court cases ever allowing Bivens actions
 6   to proceed are notably uniform in their simplicity, with allegations of discrete constitutional
 7   violations by discrete individuals against a single individual. Bivens, 403 U.S. at 389 (entry
 8   into and search of apartment and manacling without probable cause); Davis, 442 U.S. at
 9   230 (firing on the basis of sex); Carlson, 446 U.S. at 16 n.1 (failure to treat asthma).
10          Although Plaintiffs contend that a class action will alleviate the torrent of cases that
11   (as Plaintiffs implicitly concede) would result from extending Bivens here, the undersigned
12   are not aware of a single case allowing a Bivens class action to proceed. Relatedly,
13   Plaintiffs argue that an individual-capacity action is a workable way to remedy
14   unconstitutional policies of the government because of indemnification. But
15   indemnification is discretionary, see 28 C.F.R. § 50.15(a)(8)(iii), and would be decided by
16   an administration perhaps years from now after liability hypothetically is established. And
17   Plaintiffs cannot use the vehicle of Bivens to end-run sovereign immunity. See generally
18   Meyer, 510 U.S. 471 (discussing Bivens claims against agencies and sovereign immunity).
19   III.   DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY FOR ALL
            CONSTITUTIONAL AND FEDERAL STATUTORY CLAIMS
20
            A. Plaintiffs Do Not Allege A Clearly Established Constitutional Violation
21
            Defendants demonstrated that they are entitled to qualified immunity for all of
22
     Plaintiffs’ claims. MTD at 41–59. Plaintiffs disagree, arguing it was “obvious” that
23
     Defendants’ alleged conduct was unlawful and that “the case law has long been settled with
24
     respect to Plaintiffs’ Fourth and Fifth Amendment claims.” Opp. at 34. But in making this
25
26
     22
27     Another court in this district recently held that workability concerns associated with
     extending Bivens to a substantive due process claim counselled hesitation. Matthews v.
28   United States, No. CV 18-04096-PHX-DLR (DMF) (D. Ariz. Apr. 9, 2020).

                                                   21
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 24 of 34




 1   argument Plaintiffs repeatedly stitch together a variety of legal principles from a variety of
 2   contexts and ask the Court to hold (for the first time) the law is clearly established. Such
 3   attempts to develop the law cannot, by definition, show a violation of clearly established
 4   law. See Walker v. Gomez, 370 F.3d 969, 978 (9th Cir. 2004) (quoting Saucier v. Katz, 533
 5   U.S. 194, 200–201 (2001)) (“[Plaintiff] has not brought to our attention, and our
 6   independent research does not reveal, case law involving the particular circumstances
 7   presented by this case. . . . It is insufficient that the broad principle underlying a right is
 8   well-established. ‘The relevant, dispositive inquiry in determining whether a right is clearly
 9   established is whether it would be clear to a reasonable officer that his conduct was
10   unlawful in the situation he confronted.’”). Contrary to Plaintiffs’ assertions, Opp. at 34
11   n.21, this level of specificity is required for all of their claims, including equal protection.
12   Walker, 370 F.3d at 978. Furthermore, district court and out-of-Circuit cases from disparate
13   contexts cannot form the basis of clearly established law or a “consensus of cases of
14   persuasive authority.” Wilson v. Layne, 526 U.S. 603, 617 (1999); MTD at 45. But reliance
15   on such cases infects all of Plaintiffs’ qualified immunity arguments. Opp. 34–49.
16   Similarly, the Court’s dicta in Hope v. Pelzer, 536 U.S. 730 (2002), does not clearly
17   establish the parameters of permissible or impermissible government activity in novel
18   contexts such as immigration and prosecutorial discretion where government interests are
19   at their apex, and subsequent decisions make clear that particularity remains central to the
20   immunity analysis. See, e.g., City of Escondido, Cal. v. Emmons, 139 S. Ct. 500, 503 (2019)
21   (per curium) (collecting recent Supreme Court cases). 23
22          As explained in Defendants’ principal brief, MTD at 41–59, no precedent existed to
23   put the Defendants on notice they could be personally liable for creating government
24   policies to: (1) refer all 8 U.S.C. § 1325(a) offenders for prosecution, see Compl. ¶ 158;
25   (2) prosecute those offenders, see id. ¶¶ 160–62; (3) classify the children of those referred
26
     23
27      Plaintiffs do not respond to Defendants’ arguments regarding personal participation.
     MTD 54–56. Plaintiffs thus do not dispute that Defendants Morgan and Albence are not
28   alleged to have taken any action here and must be dismissed. Iqbal, 556 U.S. at 676.

                                                   22
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 25 of 34




 1   for prosecution as unaccompanied, see id. ¶¶ 56, 200, 227, 231; (4) follow the terms of the
 2   Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”), see id. ¶ 58; or
 3   (5) take all of those actions simultaneously. Plaintiffs make the “classic” qualified
 4   immunity errors of either defining the rights at issue too generally or relying on caselaw
 5   post-dating the conduct. See Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011) (“We have
 6   repeatedly told courts—and the Ninth Circuit in particular . . . not to define clearly
 7   established law at a high level of generality.”). Having failed to identify a single pre-
 8   conduct case addressing the situation confronted by Defendants here, Plaintiffs fail to
 9   demonstrate the violation of any clearly established constitutional right. 24 Therefore,
10   Defendants are entitled to qualified immunity on all of Plaintiffs’ constitutional claims.
11          B. Plaintiffs Do Not Allege A Clearly Established Statutory Violation
12          Plaintiffs contend that they have alleged a conspiracy and that Defendants are not
13   otherwise entitled to qualified immunity. Opp. at 53–58. Plaintiffs are wrong. Plaintiffs’
14   argument that they can overcome qualified immunity for their statutory claims by showing
15   that Defendants violated their clearly established constitutional rights, Opp. at 56, is wholly
16   without merit. 25 Federal employees are entitled to qualified immunity where “their conduct
17   does not violate clearly established statutory or constitutional rights of which a reasonable
18   person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). That means
19   – as the Supreme Court and this Circuit have held with respect to the very statute at issue
20   here (42 U.S.C. § 1985(3)) – if the law is unclear with respect to either the application of
21
22   24
       See, e.g., Opp. at 35 (citing cases from disparate contexts for overarching “right to family
23   integrity”); id. at 35–36 (citing post-conduct cases); id. at 36 (citing inapplicable exigent
     circumstances cases); id. at 38 (citing cases for broad propositions regarding right to
24   medical care); id. at 40 (citing general and post-conduct cases about punishing detainees);
25   id. at 41 (citing general cases about parental rights); id. at 44–47 (citing cases for high-
     level equal protection rights); id. at 49 (citing Fifth, rather than Fourth, Amendment case).
26   25
       Even if true, such a theory would be unavailing for the distinct reason that Plaintiffs fail
27   to allege the violation of any clearly established equal protection right or liberty interest.
     See MTD at 42–44 (lack of clearly established right to be detained with family); id. at 48–
28   51 (equal protection claims); MTD at 56–57 (listing § 1985(3) elements).

                                                   23
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 26 of 34




 1   a statute or a relevant constitutional provision, qualified immunity bars suit. See Fazaga v.
 2   Fed. Bureau of Investigation, 916 F.3d 1202, 1245 (9th Cir. 2019) (citing Abbasi, 137 S.
 3   Ct. at 1866) (“Abbasi makes clear that intracorporate liability was not clearly established
 4   at the time of the events in this case and that the Agent Defendants are therefore entitled to
 5   qualified immunity from liability under § 1985(3).”). Contrary to Plaintiffs’ baseless
 6   interpretation, Opp. at 56, Abbasi held that the defendants there would be entitled to
 7   qualified immunity on the § 1985(3) claim even if the underlying constitutional allegations
 8   were otherwise well pleaded, because it was not clear whether the conspiracy element of
 9   § 1985(3) had been met. 137 S. Ct. at 1869. Similarly, in Fazaga, rather than decide if the
10   FBI agents violated the First or Fifth amendments, 916 F. 3d at 1245, the Ninth Circuit
11   asked whether “the Agent Defendants could reasonably have known that agreements
12   entered into or agreed-upon policies devised with other employees of the FBI could subject
13   them to conspiracy liability under § 1985(3).” Id. at 1245–46. The court held they could
14   not. Id. at 1246. Although Plaintiffs characterize the reasoning of Abbasi and Fazaga as
15   “def[ying] logic,” Opp. at 56, these cases are binding and their principles sound. 26 Allowing
16   Plaintiffs to bypass immunity where their allegations fail to satisfy a necessary statutory or
17   constitutional element in a way that is clearly established would deprive officers of the
18   “fair notice” that qualified immunity provides. Kisela v. Hughes, 138 S. Ct. 1148 (2018)
19   (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam)). 27
20          Plaintiffs’ main contention is that Defendants can be said to have conspired together
21   because they “are employees of a variety of different government agencies.” Opp. at 54.
22
23   26
       Unlike in Keates v. Koile, 883 F.3d 1228 (9th Cir. 2018), the question here is not whether
24   Defendants were “aware of the precise theory of . . . liability,” Opp. at 56, such as whether
25   Plaintiffs’ well-established rights are properly housed in one constitutional amendment or
     another. There is only one potential source of Plaintiffs’ statutory claims: § 1985(3).
26   27
        Plaintiffs’ citation to Turkmen v. Hasty, 789 F.3d 218 (2d Cir. 2015), Opp. at 54, is
27   deeply misleading – particularly Plaintiffs’ notation that it was “overruled on other
     grounds by Ziglar v. Abbasi.” Opp. at 52 n.31. Abbasi unquestionably overruled Turkmen’s
28   § 1985(3) holding; Turkmen is no longer good law on that point. 137 S. Ct. at 1869.

                                                  24
     Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 27 of 34




 1   Plaintiffs claim the law Defendants cite is not sufficiently on point, Opp. at 55, and suggest
 2   that “[t]he Supreme Court has not extended the [intracorporate conspiracy] doctrine to civil
 3   rights claims.” Opp. at 54. But Plaintiffs carry the burden to show that their § 1985(3) rights
 4   were clearly established at the time of Defendants’ actions, see Isayeva v. Sacramento
 5   Sheriff’s Dep’t, 872 F.3d 938, 946 (9th Cir. 2017), not the reverse. And in light of Abbasi,
 6   Plaintiffs cannot meet that burden. In other words, given Abbasi – which is largely on all
 7   fours here – it is Plaintiffs’ burden to cite controlling case law (or a “robust consensus” of
 8   persuasive authority), D.C. v. Wesby, 138 S. Ct. 577, 591 (2018), that the intracorporate
 9   conspiracy doctrine is clearly inapplicable in the context pled – specifically, that an alleged
10   agreement between multiple, high-level employees of the Executive Branch (including
11   White House officials) can constitute a conspiracy for § 1985(3) purposes.
12          To carry their burden, Plaintiffs cite two unpublished, out-of-circuit district court
13   opinions for the proposition that the intracorporate conspiracy doctrine does not apply “in
14   cases involving multiple federal agencies.” Opp. at 57 (citing Ali v. Raleigh Cty., No. 5:17-
15   cv-3386, 2018 WL 4101517 (S.D.W. Va. Aug. 28, 2018) and Bailey v. Pataki, No. 1:08-
16   cv-8563, 2010 WL 4237071 (S.D.N.Y. Oct. 26, 2010)). But two out-of-circuit district court
17   decisions cannot clearly establish a proposition of this nature for qualified immunity
18   purposes. See Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011). Additionally, neither of
19   those decisions involved federal agencies or even suits against individual federal
20   employees and thus are not sufficiently context-specific. Wesby, 138 S. Ct. at 590 (quoting
21   Mullenix v. Luna, 136 S. Ct. 305, 309 (2015) (per curiam)) (“The ‘clearly established’
22   standard also requires that the legal principle clearly prohibit the officer’s conduct in the
23   particular circumstances before him. . . . This requires a high ‘degree of specificity.’”). Ali
24   post-dated the conduct here and involved multiple different governments (the state police,
25   county sheriff, and city police), not the single government at issue here. 2018 WL 4101517,
26   at *11. Bailey noted that the law in this “area is far from settled” and declined to apply the
27   intracorporate conspiracy doctrine to a claim involving multiple state agencies on summary
28


                                                   25
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 28 of 34




 1   judgment, while noting that the question may be “revisited at trial depending on how the
 2   conspiracy claims are presented to the jury.” 2010 WL 4237071, at *5. 28
 3          Not only is Plaintiffs’ scant law legally insufficient to clearly establish a proposition
 4   for qualified immunity purposes, in the analogous context of alleged conspiracies among
 5   multiple state, city, or local government departments, the vast majority of courts have
 6   applied the intracorporate conspiracy doctrine to bar claims. 29 As one court has explained:
 7
     28
 8     Plaintiffs also cite La Union del Pueblo Entero v. Ross, 353 F. Supp. 3d 381 (D. Md.
     2018), for the proposition that § 1985(3) can apply to federal actors at all. Opp. 53–54 n.31;
 9   but see Alharbi v. Miller, 368 F. Supp. 3d 527, 568 (E.D.N.Y. 2019) (disagreeing and
10   holding that “consistent with the clear purpose behind the Civil Rights Act,” “§ 1985(3) is
     inapplicable to federal officers”). La Union, which did not discuss qualified immunity and
11   involved a conspiracy between federal and state defendants, is inapposite.
12   29
        See, e.g., Steele v. Rochester City Police Dep’t, No. 6:16-CV-06022-MAT, 2016 WL
     1274710, at *4 (W.D.N.Y. Apr. 1, 2016) (“The conduct alleged here falls squarely within
13
     the bounds of the intracorporate conspiracy doctrine, because Plaintiff complains of harm
14   caused by the employees of two City agencies, RPD and RAS, acting solely within the
     scope of their employment.”); Schoolcraft v. City of New York, 103 F. Supp. 3d 465, 519
15   (S.D.N.Y.), on reconsideration in part, 133 F. Supp. 3d 563 (S.D.N.Y. 2015) (applying the
16   intracorporate conspiracy doctrine (“ICC”) to an agreement between the New York Fire
     Department and Police Department); Kelley v. D.C., 893 F. Supp. 2d 115, 117 (D.D.C.
17   2012) (ICC barred § 1985(3) conspiracy claims against D.C., the D.C. Chief of Police, and
18   the D.C. Attorney General); Donahoe v. Arpaio, 869 F. Supp. 2d 1020, 1075 (D. Ariz.
     2012), aff’d sub nom. Stapley v. Pestalozzi, 733 F.3d 804 (9th Cir. 2013) (county sheriff
19   and county attorney); Vlahadamis v. Kiernan, 837 F. Supp. 2d 131, 157 (E.D.N.Y. 2011),
20   amended, No. 08 CV 2876 DRH AKT, 2011 WL 5156340 (E.D.N.Y. Oct. 28, 2011)
     (“Here, all of the individual defendants are employees of the same entity: the Town of
21   Southampton. It matters not that they hail from different departments within the Town’s
22   governing structure; they are still covered by the doctrine and therefore any claims that
     they conspired amongst themselves necessarily fails.”); Dunlop v. City of New York, No.
23   06 CIV. 0433 (RJS), 2008 WL 1970002, at *9 (S.D.N.Y. May 6, 2008) (“Indeed, it is well-
     settled that the doctrine bars conspiracy claims alleging concerted action by employees
24
     and/or the heads of various departments within a single municipal entity, at least where the
25   complaint fails to allege that the various entities were effectively acting as separate entities
     in carrying out the alleged conspiracy.”); Allen v. City of Chicago, 828 F. Supp. 543, 564
26
     (N.D. Ill. 1993) (applying ICC to mayor, a city commissioner, and members of the city
27   council); see also Denney v. City of Albany, 247 F.3d 1172, 1190 (11th Cir. 2001) (city,
     city fire chief, and city manager); Coker v. State of Alabama, No. 516CV00891KOBTMP,
28


                                                   26
     Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 29 of 34




 1          The individual defendants here are employees of the defendant City of
            Yonkers. True, they work for different departments of the City, but that is of
 2          no more moment in the municipal context than it would be if the individual
            defendants worked for the Mainframe and Personnel Divisions of IBM and
 3
            were accused of conspiring with their employer corporation to discriminate
 4          against another employee.
 5   McEvoy v. Spencer, 49 F. Supp. 2d 224, 226 (S.D.N.Y. 1999). This analogy to the corporate
 6   world is apt and helps to explain why the doctrine applies equally in these circumstances.
 7          Originally a principle of antitrust law, the intracorporate conspiracy doctrine has
 8   been applied to civil rights cases – despite Plaintiffs’ claims to the contrary, Opp. at 56 –
 9   by a majority of circuit courts of appeals. See Fazaga, 916 F.3d at 1246 n.41 (discussing
10   the split in circuits). As explained in Abbasi, the logic of the doctrine is simple:
11          Conspiracy requires an agreement . . . between or among two or more
            separate persons. When two agents of the same legal entity make an
12          agreement in the course of their official duties, however, as a practical and
13          legal matter their acts are attributed to their principal. And it then follows
            that there has not been an agreement between two or more separate people.
14
     137 S. Ct. at 1867 (citing Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 771
15
     (1984)). As the Court has explained in the antitrust context, the doctrine applies to
16
17   2016 WL 4492833, at *1 (N.D. Ala. July 1, 2016), report and recommendation adopted
18   sub nom. Coker v. Alabama, No. 516CV00891KOBTMP, 2016 WL 4479921 (N.D. Ala.
     Aug. 25, 2016) (state, state Department of Corrections, state Board of Pardons and Paroles,
19   and members of the Board); Molina v. Brown Cty., No. 6:13-CV-048-C, 2015 WL
20   11143472, at *4 (N.D. Tex. Mar. 17, 2015), aff’d, 616 F. App’x 163 (5th Cir. 2015) (county
     elections administrator, county judge, and county attorney); Britt v. Jackson Cty., Miss.,
21   No. 1:11-CV-00074-HSO, 2012 WL 2460534, at *1 (S.D. Miss. June 27, 2012) (county
22   board of supervisors, tax assessor, and tax assessor employee); York v. Riley, No.
     2:09CV1163-MEF, 2010 WL 3034655, at *2 (M.D. Ala. July 15, 2010), report and
23   recommendation adopted, No. 2:09CV1163-MEF, 2010 WL 3038321 (M.D. Ala. Aug. 3,
     2010) (governor, director of state unemployment & claims, director of state department of
24
     revenue, and state attorney general); Santulli v. Town of Brookhaven, No. 08-CV-1355
25   (TCP), 2009 WL 10709085, at *1 (E.D.N.Y. Sept. 16, 2009) (town, fire marshals, code
     inspector, assistant town attorney); Jackson v. Signh, No. CIV. A. H-06-2920, 2007 WL
26
     2818322, at *1 (S.D. Tex. Sept. 25, 2007) (city, city controller, city controller staff, and
27   senior assistant city attorney); cf. Ezell v. Wells, No. 2:15-CV-00083-J, 2015 WL 4191751,
     at *18 (N.D. Tex. July 10, 2015) (distinguishing “outlier” decision that declined to apply
28   ICC where multiple city departments were involved).

                                                   27
     Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 30 of 34




 1   “coordinated activity” between corporate divisions, “autonomous units,” or even wholly-
 2   owned subsidiaries. Copperweld, 467 U.S. at 771–73. The exact form of the corporation is
 3   irrelevant. Id. at 772. The hallmarks of the doctrine are common purpose and, more
 4   critically, control. Id. at 771–72 (“But in reality a parent and a wholly owned subsidiary
 5   always have a ‘unity of purpose or a common design.’ They share a common purpose
 6   whether or not the parent keeps a tight rein over the subsidiary; the parent may assert full
 7   control at any moment if the subsidiary fails to act in the parent’s best interests.”).
 8          As explained in Defendants’ principal brief, MTD at 58, coordinated action between
 9   the White House, Cabinet officials, and their high-level subordinates in forming national
10   policy cannot, consonant with constitutional structure, be labeled a “conspiracy.” To use
11   the analogy from Copperweld, agents of the Executive Branch are “not unlike a multiple
12   team of horses drawing a vehicle under the control of a single driver,” the President. 467
13   U.S. at 771. As in the antitrust context, “the very notion of an ‘agreement’ . . . between”
14   the White House and Cabinet officials “lacks meaning.” Id. Executive departments are not
15   vested with independent constitutional authority or “persona” that could “agree” to joint
16   action with the Executive: they are a “subdivision of the power of the Executive . . . for the
17   more convenient exercise of that power.” United States v. Germaine, 99 U.S. 508, 510–11
18   (1878). As in the antitrust context, even if there are “disagreements” between agents of the
19   Executive, the Executive “may assert full control at any moment if the [agent] fails to act
20   in the [Executive’s] best interests.” Copperweld, 467 U.S. at 771–72; see Free Enter. Fund
21   v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 492 (2010) (quoting 1 Annals of
22   Cong. 463 (1789) (Joseph Gales ed., 1834) (remarks of Madison)) (“[I]f any power
23   whatsoever is in its nature Executive, it is the power of appointing, overseeing, and
24   controlling those who execute the laws.”).
25          Indeed, as explained in Defendants’ principal brief, in the immigration enforcement
26   arena, the authority of the Executive has been painstakingly (if not perfectly) defined by
27   Congress. MTD at 11–14 (discussing the Homeland Security Act, INA, and TVPRA).
28   Congress has vested responsibility over immigration matters in multiple Executive


                                                   28
     Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 31 of 34




 1   Departments, including (as relevant here) the Departments of Justice, Homeland Security,
 2   and Health and Human Services. Unquestionably, the leadership and ultimate control of
 3   these departments rests in a single head, the President, who has the power to appoint and
 4   remove the leaders of those departments. See 28 U.S.C. § 503 (Justice); 6 U.S.C. § 112
 5   (Homeland Security); 42 U.S.C. § 3501 (Health and Human Services). Coordination
 6   between these department heads and their subordinates in the creation of national policy,
 7   particularly when White House involvement is alleged, see Compl. ¶¶ 28–29, 123, 125,
 8   146, 152, 167–68, 239, must be understood as the action of a single entity, the Executive
 9   Branch, rather than a conspiracy between “two or more persons.” 42 U.S.C. § 1985(3).
10          And, as discussed in Abbasi, “other sound reasons” also counsel against a holding
11   that § 1985(3) clearly applies to “conversations and agreements between and among
12   federal officials.” 137 S. Ct. at 1868. These sound reasons include encouraging “open
13   discussion among federal officers” and “[c]lose and frequent consultations to facilitate the
14   adoption and implementation of policies,” which are both “essential to the orderly conduct
15   of governmental affairs.” Id. True, Abbasi itself involved actions of a cabinet official (the
16   Attorney General) and heads of sub-agencies (the FBI and former INS), but if anything,
17   these “sound reasons” are even more important where, as here, the alleged agreement took
18   place between various high-level Executive officials at the direction of the White House.
19   See 137 S. Ct. at 1868 (“Were those discussions, and the resulting policies, to be the basis
20   for private suits seeking damages against the officials as individuals, the result would be to
21   chill the interchange and discourse that is necessary for the adoption and implementation
22   of governmental policies.”); Fazaga, 916 F.3d at 1246 (agents could not have anticipated
23   liability under § 1985(3), because “neither this court nor the Supreme Court had held that
24
25
26
27
28


                                                  29
      Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 32 of 34




 1   an intracorporate agreement could subject federal officials to liability under § 1985(3)”). 30
 2   Therefore, Plaintiffs’ § 1985(3) and § 1986 claims must be dismissed. 31
 3   IV.    PLAINTIFFS’ CHALLENGE TO PROSECUTORIAL POLICYMAKING IS
            BARRED BY ABSOLUTE IMMUNITY
 4
            Plaintiffs argue that none of the Defendants is entitled to absolute immunity because
 5
     neither the initial separation nor subsequent refusal to reunite was intimately associated
 6
     with the judicial phase of the criminal process. Opp. at 58–59. But the Complaint itself
 7
     states that at least some of the separations were caused by the United States’ prosecuting
 8
     Plaintiffs or referring them for prosecution. Compl. ¶¶ 160–62. The core activity protected
 9
     by absolute prosecutorial immunity is the decision to initiate a prosecution. See Imbler v.
10
     Pachtman, 424 U.S. 409, 431 (1976). To the extent Plaintiffs allege that former Attorney
11
     General Sessions, or any other Defendant, announced the prioritization of a class of
12
     criminal offenders, that decision is protected by absolute immunity. See Dellums v. Powell,
13
     660 F.2d 802, 806 n.13 (D.C. Cir. 1981) (explaining that the Attorney General is entitled
14
     to absolute immunity for issuing general instructions to initiate prosecutions against entire
15
     classes of offender); Compl. ¶ 158.
16
                                           CONCLUSION
17
            Defendants respectfully request that the Court dismiss the Complaint with prejudice.
18
19
20
21
22   30
       Indeed, one of the purposes of the Homeland Security Act of 2002, which delegated the
23   relevant authority here between DHS and HHS, was to foster communication between
     government agencies. See H.R. Rep. No. 107-609, at 63 (2002) (“The Secretary will also
24   work to consolidate the Federal Government’s homeland security related communications
25   and communications systems to better work with other parts of government. . . .”).
     31
       Contrary to Plaintiffs’ assertions, Opp. 53, Defendants do not argue that they are entitled
26
     to sovereign immunity. However, to the extent the Court finds that Plaintiffs’ statutory
27   claims challenge only the action of a single entity, the Executive Branch, sovereign
     immunity would bar that independent entity-based claim, see DeBolt v. Rose, No. 4:15-
28   CV-00215, 2017 WL 3701002 at *2 (D. Ariz. Mar. 31, 2017) (Soto, J.) (collecting cases).

                                                  30
     Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 33 of 34




 1                                     Dated this 2nd day of June, 2020.
 2
                                       JOSEPH H. HUNT
 3                                     Assistant Attorney General
                                       Civil Division
 4
 5                                     C. SALVATORE D’ALESSIO, JR.
                                       Acting Director
 6
                                       Constitutional & Specialized Tort Litigation
 7                                     Torts Branch, Civil Division
 8                                     MARY HAMPTON MASON
 9                                     Senior Trial Counsel
                                       Constitutional & Specialized Tort Litigation
10                                     Torts Branch, Civil Division
11
                                       /s/ Paul Quast
12                                     PAUL QUAST
13
                                       Counsel for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         31
     Case 4:19-cv-00481-JCH Document 32 Filed 06/02/20 Page 34 of 34




 1                              CERTIFICATE OF SERVICE
           I hereby certify that a true copy of the above document was served upon the attorney
 2
     of record for each other party by means of the District Clerk’s CM/ECF electronic filing
 3
     system on June 2, 2020.
 4
 5                                           /s/ Paul Quast
 6                                           Paul Quast

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                32
